Case 1:18-cr-00457-AMD-CLP Document 275 Filed 04/21/21 Page 1 of 8 PageID #: 4100




  April 21, 2021

  BY ECF

  The Honorable Ann M. Donnelly
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Courtroom 4GN
  Brooklyn, NY 11201

  Re:    United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-3) (AMD)(CLP)
         (E.D.N.Y.)

  Dear Judge Donnelly:

         We write in response to the government’s letter of April 14, 2021, ECF No. 272 (the
  “Motion”), accusing Huawei of violating the Protective Order and asking the Court to require the
  defense to seek clearance from the government before publicly filing “any” document that may
  touch on “any discovery materials.” Motion at 4.

           Defendants (“Huawei”) have fully complied with the Protective Order. The Motion does
  not identify any specific discovery material that was supposedly disclosed or used wrongfully.
  The defendants have never improperly shared a single page of discovery material with Meng
  Wanzhou or her counsel, id. at 2, and the defendants’ February 7 and April 8 letters, as redacted,
  do not disclose the substance of any discovery material to anyone. The government’s accusations
  and its request to transform the Protective Order into a gag order are meritless. The Motion should
  be denied.

          First, the Motion creates the misimpression that defendants disclosed unredacted versions
  of its February 7 or April 8 letters to counsel for Ms. Meng or others not entitled to view them.
  E.g., id. (accusing Huawei of “providing Meng’s Canadian counsel with access to the April 8
  Letter”). That is categorically false. Huawei has never provided unredacted versions of the letters
  to anyone not authorized to view them.

           Second, to the extent the government complains that the heavily redacted versions of the
  letters violate the Protective Order, its complaints are inconsistent with the Protective Order and
  the government’s own conduct. Nothing in the Protective Order prohibits the defendants from
  stating that the evidence provided in discovery contradicts the government’s allegations. Indeed,
  the publicly filed version of the government’s own Motion contains equivalent—if not more
  detailed—statements arguing that the evidence supports its view of the case. E.g., id. at 3-4
Case 1:18-cr-00457-AMD-CLP Document 275 Filed 04/21/21 Page 2 of 8 PageID #: 4101



  United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457
  April 21, 2021
  Page 2


  (publicly asserting that “[t]here is no evidence showing that [alleged victims] knew that Huawei
  used Skycom as a cutout entity to evade sanctions compliance or that Huawei’s ‘sale’ of Skycom
  was a sham sale to another entity”).

          Third, the government is wrong that defendants violated the Protective Order by using
  discovery other than “for the purposes of defending against the charges in the above-captioned
  case.” See id. at 2. So long as it does not share discovery outside the parameters of the Court’s
  orders, Huawei is permitted to aid its co-defendant, Huawei Tech’s Chief Financial Officer, in
  defending against inaccurate claims and allegations. Moreover, the government is incorrect to
  argue that Huawei does not advance its own defense when it attacks the allegations involving Ms.
  Meng. The government has accused Huawei of crimes premised on the corporate defendants’
  vicarious liability for Ms. Meng’s alleged conduct as Chief Financial Officer and as an alleged co-
  conspirator. See Letter from A. Solomon to T. Green (Mar. 11, 2021) (Ex. A). Not only are
  counsel for Huawei allowed to challenge the case against Ms. Meng in service of Huawei’s
  defense, they are affirmatively obligated by their ethical duties as counsel to do so where possible.

          Finally, because the defense has not violated the Protective Order, the government’s
  request for censorship rights over defendants’ filings should be rejected. Indeed, the government’s
  motion that it be appointed to supervise defense filings is a straightforward invitation to
  constitutional error. Unsurprisingly, the government does not cite a single source of authority to
  support its novel request, which would impose unconstitutional restraints on Huawei and on the
  public’s right of access. Nor does the government provide any valid basis for its request for the
  Court to take any Brady litigation back from Magistrate Judge Pollak.

  I.      Background

          The government cites two provisions of the Protective Order as relevant here: First, the
  Protective Order provides that all discovery “and any and all copies, notes, transcripts, documents
  and other information and materials derived or prepared from the Discovery Materials, may be
  used by the defendants … only for the purposes of defending against the charges [in this case] ….”
  Protective Order, ECF No. 57, at ¶ 2 (emphasis added). Second, the Protective Order provides
  that “no Discovery Materials shall be disclosed to co-defendant Meng or her counsel” except as
  permitted by supplemental agreement. Id. at ¶ 1 n.1 (emphasis added). 1 “[I]n determining what
  degree of protection is appropriate [under these provisions], courts should ensure that a protective
  order ‘is no broader than is necessary’ to serve the intended purposes.” United States v. Smith,
  985 F. Supp. 2d 506, 545 (S.D.N.Y. 2013) (quoting United States v. Lindh, 198 F. Supp. 2d 739,


  1
    On March 12, 2020, the Court entered another protective order, the “Supplemental Protective Order,”
  that authorizes Huawei to disclose certain materials to Ms. Meng for the purpose of defending itself in
  this case. See ECF No. 139. Because the redacted February 7 and April 8 letters do not disclose any
  discovery, this Order is not implicated here.
Case 1:18-cr-00457-AMD-CLP Document 275 Filed 04/21/21 Page 3 of 8 PageID #: 4102



  United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457
  April 21, 2021
  Page 3


  742 (E.D. Va. 2002)).

            The history of the two letters at issue is as follows:

        •   February 7 Letter. Huawei’s February 7, 2021 letter was sent to the prosecution team. It
            asserted that the government was not complying with Brady and reiterated Huawei’s
            request for certain exculpatory materials. The publicly-filed version of the letter was
            redacted to hide any reference to any document provided in discovery. The government
            initially objected to Huawei’s redactions and the Court sealed the letter pending
            negotiations between the parties. During those negotiations, the government requested
            (and Huawei accepted in the spirit of compromise) slight alterations to only a handful of
            lines in the 10-page letter. Huawei re-filed the letter with the agreed upon changes. See
            ECF No. 259. Accordingly, the version of the February 7 Letter that the government now
            complains about already contains all of the redactions that the government requested.

        •   April 8 Letter. Huawei sent the April 8, 2021 letter to DOJ officials, copying the
            prosecution team. It expressed the defense’s concern that DOJ had provided inaccurate or
            misleading information to the Canadian authorities in its efforts to extradite Ms. Meng.
            The letter explained that the prosecution team had produced information in discovery that
            directly contradicted the government’s representations in Canada. Huawei provided an
            unredacted version of that letter only to DOJ. It also provided Ms. Meng’s counsel a
            redacted version of the letter stripped of any reference to any discovery material. Counsel
            for Ms. Meng subsequently relied on the redacted letter to argue to the Canadian Justice
            Department that it ought to determine if in fact there is such a contradiction between the
            DOJ’s assertions in the Canadian proceedings and the evidence in the DOJ’s possession.
            Neither counsel for Ms. Meng nor the Canadian authorities have ever been provided with
            a copy of the unredacted letter containing discussion of what that evidence is.

  II.       The February and April Letters Comply with the Court’s Protective Orders

          Contrary to the government’s allegations, the redacted versions of the February 7 and
  April 8 letters comply with the “letter and spirit” of the Protective Orders. Motion at 2.

          Initially, it is extraordinary that the government now argues that the redacted February 7
  letter violates the Protective Order when the government expressly agreed to those same
  redactions. After the government in February objected to Huawei’s redactions, the parties
  conferred and Huawei agreed to make the government’s additional alterations. 2 Thereafter, the
  government “agree[d] [Huawei’s] redactions address[ed] [its] specific concerns” and did “not
  object to [Huawei] filing the letter” on the public docket. Email from J. Nestor to M. Levy (Feb.

  2
   For example, Huawei agreed to change                         to “the banks were not victims.”
  Compare Original February 7 Letter at 2 (Ex. B) with ECF No. 259 at 2.
Case 1:18-cr-00457-AMD-CLP Document 275 Filed 04/21/21 Page 4 of 8 PageID #: 4103
Case 1:18-cr-00457-AMD-CLP Document 275 Filed 04/21/21 Page 5 of 8 PageID #: 4104



  United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457
  April 21, 2021
  Page 5


           In short, Huawei did not say anything more—let alone violate the Protective Order—in the
  April 8 Letter. What is different is that Huawei made its April 8 statement in the context of
  criticizing the government’s candor with the Canadian courts. The government may dislike
  criticism, but criticism does not violate the Protective Order.

          Moreover, litigating publicly about how the evidence supports or does not support topline
  conclusions is standard practice in federal court, has long been both parties’ practice throughout
  the case, and doing so fully complies with the Protective Order. The government has repeatedly
  made statements about the evidence in this case that are at least as detailed as what Huawei has
  said in the letters at issue and would thus violate its own proffered interpretation of the Protective
  Order. For example, in the public version of this very Motion, the government asserted: “[T]here
  is no evidence showing that [redacted] knew that Huawei used Skycom as a cutout entity to evade
  sanctions compliance or that Huawei’s ‘sale’ of Skycom was a sham sale to another Huawei
  entity.” Motion at 3. Similarly, the government has repeatedly shared its view publicly of what
  it believes the evidence shows about the banks’ knowledge of the Huawei-Skycom relationship
  and the plausibility of the government’s theory that the banks were misled by Huawei. For
  example:

          “Huawei suggests that this evidence contradicts the allegations in the indictment that Meng
          ‘misled’ a financial institution about Huawei’s relationship with Skycom. However, the
          evidence does not actually show that [redacted].” ECF No. 156 at 5 n.4 (May 7, 2020)
          (emphasis added).

          “Huawei’s defense strategy is to blame the victims, arguing that the financial institutions
          knew, among other things, that Huawei actually operated Skycom as an official
          subsidiary. ... [T]he evidence does not support this defense.” ECF No. 158 at 12 & n.17
          (May 11, 2020) (emphasis added). 5




  5
    The inconsistency reflected in the government’s motion is further underscored by its repeated public
  statements in other fora about the merits of Huawei’s defense and the charges in this case. By way of
  illustration, in its sentencing memorandum for a different defendant in a different case, the government
  made detailed and gratuitous accusations against Huawei—referencing Huawei nearly 100 times and
  noting, for example, that “the defendant’s role in [Huawei’s] overarching, multiyear scheme was minor
  compared to the actions of [Huawei],” which was “motivated by direct financial gain through improperly
  obtained technology.” Sentencing Memorandum, United States v. Mao, No. 19-cr-392 (PKC), ECF No.
  82 at 10 (E.D.N.Y. Dec. 10, 2020). The commentary was irrelevant to the offense of conviction—a
  separate false statements violation—or the sentence, which had been previously agreed upon pursuant to
  Fed. R. Crim. P. 11(c)(1)(C).
Case 1:18-cr-00457-AMD-CLP Document 275 Filed 04/21/21 Page 6 of 8 PageID #: 4105



  United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457
  April 21, 2021
  Page 6


          Apparently, the government believes that it alone may comment on the evidence without
  violating the Protective Order. But general assertions about what the evidence does or does not
  support—whether made by the government or the defense—do not violate the Protective Order.

          Despite its complaints, even the government cannot actually point to any protected material
  disclosed in either of Huawei’s two letters. The Motion itself does not identify a single specific
  statement in any unredacted portion of the February 7 or April 8 Letters that purportedly contains
  protected discovery material. Upon receiving the Motion, the defense emailed the government,
  asking it to identify any discovery material it believed has been improperly disclosed. The
  government refused to cite anything specific except                        with respect to the April
  8 Letter. But                are nowhere referenced in the redacted version of that letter. Email
  from A. Solomon to M. Levy (Apr. 16, 2021) (Ex. F).

          Finally, the government’s argument that Huawei improperly used discovery is wrong.
  Even if the Protective Order’s requirement that discovery material be used only “for the purposes
  of defending against the charges in [this] case,” ECF No. 57 ¶ 2, could be read to apply to Huawei’s
  sharing of the redacted April 8 Letter with Ms. Meng’s counsel (which, because the redacted letter
  did not disclose any discovery materials, it does not), the use of that letter was in fact part of
  Huawei’s defense. The government has charged Huawei with crimes based on Ms. Meng’s
  purported actions. Promoting lawful objections to Ms. Meng’s extradition and prosecution is—
  rather obviously—helpful to Huawei’s defense. Moreover, the government has adopted the
  Record of the Case in Canada as part of its case against the Huawei defendants here. See, e.g.,
  ECF No. 209 at 6 (Sept. 21, 2020). To the extent that defendants’ letter to DOJ leadership, or
  transmission of the redacted version of that letter to the Canadian DOJ, results in the correction or
  amplification of the Canadian record, that is plainly beneficial to the Huawei defendants. 6

          If adopted, the government’s interpretation of the Protective Orders would amount to a gag
  order not because there is any legitimate need for one, but simply because the government would
  prefer that Huawei not contradict the specifics of its charges in public or otherwise communicate
  with Ms. Meng or her counsel in a way that might support her legal objections to the Canadian
  extradition proceedings. This Motion should be rejected.




  6
    The government repeatedly labels Ms. Meng a “fugitive” (even though she does not live in the United
  States and was not in the United States when the alleged crimes were committed) and suggests that the
  fugitive disentitlement doctrine somehow informs the scope of the protective orders. This is a red
  herring. The fugitive disentitlement doctrine may be relevant to Ms. Meng’s ability to seek relief in the
  United States while raising lawful objections to her extradition. It does not implicate, much less restrict,
  the rights of the Huawei defendants who have appeared in Court.
Case 1:18-cr-00457-AMD-CLP Document 275 Filed 04/21/21 Page 7 of 8 PageID #: 4106



  United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457
  April 21, 2021
  Page 7


  III.    The Court Should Reject The Government’s Proposed Relief.

          The government’s requested relief is improper.

          First, the government asks the Court to modify the Protective Order so that “filings
  referencing, discussing, or derived from any discovery materials” must be cleared by the
  government before going on the public docket. Motion at 4. 7 Because there has been no violation
  of the Protective Order, this Court need go no further to reject the government’s request.

          In any event, this request is contrary to law. If the government had its way, the
  government’s sign-off would be necessary for any filing of substance to be made public. This
  censorship power flies in the face of bedrock First Amendment principles and black letter access
  law. 8 The government cites zero authority to even suggest otherwise, and we are unaware of any
  American court ever giving the government carte blanche to control the defense’s submissions in
  this way. With good reason: the proposed amendment would inflict a one-sided presumption of
  sealing on all substantive defense submissions. Even if the government had shown some violation
  of the Protective Order, that remedy would be extraordinary. As the government has shown none,
  it should be summarily rejected.

         Second, the government requests that any Brady litigation be reassigned away from
  Magistrate Judge Pollak. This is a non-sequitur. In any event, the Court need not address it here.
  If and when the defendants file a motion pursuant to Brady, the government is free to argue why
  that motion should not be heard by Judge Pollak, and the Court is of course entitled to make
  whatever determination it wishes.

                                                       ***




  7
   The government’s amendment would also encompass “documents that Huawei causes to be shared with
  Meng in Canada that in any way reference the government’s discovery outside of the terms of the
  Supplemental Protective Order.” Motion at 4.
  8
    The Second Circuit has long held that a presumption of access attaches to judicial documents—including
  pre-trial motions—under both the First Amendment and common law. See, e.g., United States v. Wolfson,
  55 F.3d 58, 60-61 (2d Cir. 1995). To that end, “the decision to allow documents to be filed under seal in
  connection with motions and court proceedings is a wholly separate inquiry governed by a different
  standard than whether to maintain documents disclosed in discovery in confidence.” Uni-Systems, LLC v.
  U.S. Tennis Ass’n, Inc., No. 17 CV 147 (KAM) (CLP), 2019 WL 3753780, at *2 (E.D.N.Y. Aug. 8, 2019)
  (Pollak, J.). The party seeking sealing must show there is a substantial probability that disclosure will cause
  the harm being asserted. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124-26 (2d Cir. 2006).
Case 1:18-cr-00457-AMD-CLP Document 275 Filed 04/21/21 Page 8 of 8 PageID #: 4107



  United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457
  April 21, 2021
  Page 8


         The Motion is factually incorrect and legally baseless. The Court should find that there
  has been no Protective Order violation and should deny the government’s requested relief.

           Given the government’s objection to public filing of certain material herein, and in an
  abundance of caution, defendants respectfully seek authorization to file the unredacted version of
  this letter and accompanying exhibits under seal. Consistent with the government’s practice,
  defendants will also publicly file a redacted version of this letter, without exhibits.



         Respectfully submitted,


  By: /s/ Thomas C. Green                           By: /s/ David Bitkower
       Thomas C. Green                                  David Bitkower
       Mark D. Hopson                                   Matthew S. Hellman
       Michael A. Levy                                  JENNER & BLOCK LLP
       Joan M. Loughnane                                1099 New York Avenue, NW
       Douglas A. Axel                                  Washington, D.C. 20001
       Brian J. Stretch                                 Tel: 202-639-6048
       SIDLEY AUSTIN LLP                                Email: dbitkower@jenner.com
       1501 K Street, NW
       Washington, D.C. 20005
       Tel.: 202-736-8069
       Email: tcgreen@sidley.com


         Counsel for Defendants Huawei Technologies Co., Ltd., Huawei Device Co., Ltd.,
                   Huawei Device USA Inc., and Futurewei Technologies, Inc.



  cc:    Government counsel (by ECF)
